 328 NLRB No. 1681NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Joseph T. Ryerson and Son, Inc. and Machinery,Scrap Iron, Metal and Steel Chauffeurs, Ware-housemen, Handlers, Helpers, Alloy Fabrica-tors, Theatrical Exposition, Convention, andTrade Show Employees, Chicago and Vicinity,
Local 714, Affiliated with International Broth-erhood of Teamsters, AFLŒCIO and UnitedSteelworkers of America, AFLŒCIO. Case 13ŒCAŒ37506August 6, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge filed on January 6, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint, amended complaint, and second
amended complaint on January 26, February 2, and May
20, 1999, respectively, alleging that the Respondent has
violated Section 8(a)(5) and (1) of the National Labor
Relations Act by refusing the Unions™ request to bargainfollowing the Unions™ certification in Cases 13ŒRCŒ19643 and 13ŒRCŒ19652.1  (Official notice is taken ofthe ﬁrecordﬂ in the representation proceeding as definedin the Board™s Rules and Regulations, Secs. 102.68 and102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  Theefenses, admitting in part and denying in part the alleg-On July 1, 1999, the General Counsel filed a Motionissued an order transferring the proceeding to the Boardbe granted.  The Respondent filed a response.authority in this proceeding to a three-member panel.In its answers, the Respondent admits its refusal tobasis of its objections to conduct alleged to have affectedding, on the basis of the Board™s certification of the jointespondent™s answers also admit that its purpose in refu-Board in Cases 13ŒRCŒ19643 and 13ŒRCŒ19652.were or could have been litigated in the prior represent-d                              1 The Respondent subsequently filed a motion to reopen the recordin Cases 13ŒRCŒ19643 and 13ŒRCŒ19652.  By unpublished Orderdated May 18, 1999, the Board denied the Respondent™s motion.duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.2  Wetherefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Chicago, Illinois,has been engaged in the production and distribution of
steel, aluminum, and other metal products.During the past calendar year ending 1998, a repre-sentative period, the Respondent purchased and receivedat its Chicago, Illinois facility goods and materials val-ued in excess of $50,000 directly from points outside theState of Illinois.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Unions are labor organizations
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held September 25, 1997, theUnions were certified on December 8, 1998, as the ex-clusive collective-bargaining representative of the em-ployees in the following appropriate unit:All full-time and regular part-time production andmaintenance employees employed by the Employer atits North, Center, South, West and Plastics Plants pres-ently located at 16th and Rockwell, Chicago, Illinois; atits East Plant presently located at 83rd Street and Stew-art, Chicago, Illinois; Midwest Coil Processing, Ryer-son Coil Pickling, and Brite Line facilities presently lo-cated at 720 East 111th Street, Chicago, Illinois; and atits Grinding facility presently located at 900 East 103rd
Street, Chicago, Illinois; excluding all summer student
employees, salaried employees, office clerical employ-ees, employees represented by other labor organiza-tions, employees of independent contractors, profes-sional employees, guards and supervisors as defined inthe Act.The Unions continue to be the exclusive representativeunder Section 9(a) of the Act.                                                       2 The Respondent™s contention that the record should be reopened toadmit newly discovered evidence was previously addressed by theBoard in its May 18, 1999 Order denying the Respondent™s motion toreopen the record. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2B.  Refusal to BargainAbout December 11, 1998, and again on March 21,1999, the Unions requested the Respondent to bargain,and, about December 29, 1998, and about March 30,
1999, the Respondent refused.  We find that these refus-als constitute an unlawful refusal to bargain in violationof Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after December 29, 1998, andMarch 30, 1999, to bargain with the Unions as the exclu-sive collective-bargaining representative of employees inthe appropriate unit, the Respondent has engaged in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6) and
(7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Unions, and, if an
understanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Unions.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Joseph T. Ryerson and Son, Inc., Chicago,Illinois, its officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with Machinery, Scrap Iron,Metal and Steel Chauffeurs, Warehousemen, Handlers,Helpers, Alloy Fabricators, Theatrical Exposition, Con-vention, and Trade Show Employees, Chicago and Vi-cinity, Local 714, affiliated with International Brother-hood of Teamsters, AFLŒCIO, and United Steelworkersof America, AFLŒCIO as the exclusive bargaining repre-sentative of the employees in the bargaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Unions as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment
and, if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time production andmaintenance employees employed by the Employer atits North, Center, South, West and Plastics Plants pres-ently located at 16th and Rockwell, Chicago, Illinois; atits East Plant presently located at 83rd Street and Stew-art, Chicago, Illinois; Midwest Coil Processing, Ryer-son Coil Pickling, and Brite Line facilities presently lo-cated at 720 East 111th Street, Chicago, Illinois; and atits Grinding facility presently located at 900 East 103rd
Street, Chicago, Illinois; excluding all summer students
employees, salaried employees, office clerical employ-ees, employees represented by other labor organiza-tions, employees of independent contractors, profes-sional employees, guards and supervisors as defined inthe Act.(b)  Within 14 days after service by the Region, post atits facilities in Chicago, Illinois, copies of the attachednotice marked ﬁAppendix.ﬂ3  Copies of the notice, onforms provided by the Regional Director for Region 13,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since December 29, 1998.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ JOSEPH T. RYSERSON AND SON, INC.3   Dated, Washington, D.C. August 6, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Machinery, ScrapIron, Metal and Steel Chauffeurs, Warehousemen, Han-dlers, Helpers, Alloy Fabricators, Theatrical Exposition,Convention, and Trade Show Employees, Chicago andVicinity, Local 714, Affiliated with International  Broth-erhood of Teamsters, AFLŒCIO and United Steelworkersof America, AFLŒCIO as the exclusive representative ofthe employees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Unions and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time production andmaintenance employees employed by the us at ourNorth, Center, South, West and Plastics Plants pres-ently located at 16th and Rockwell, Chicago, Illinois; atits East Plant presently located at 83rd Street and Stew-art, Chicago, Illinois; Midwest Coil Processing, Ryer-son Coil Pickling, and Brite Line facilities presently lo-cated at 720 East 111th Street, Chicago, Illinois; and atits Grinding facility presently located at 900 East 103rd
Street, Chicago, Illinois; excluding all summer students
employees, salaried employees, office clerical employ-ees, employees represented by other labor organiza-tions, employees of independent contractors, profes-sional employees, guards and supervisors as defined inthe Act.JOSEPH T. RYERSON AND SON, INC.